Exhibit 10.4
EXECUTION COPY
JOINDER AGREEMENT TO
SIXTH AMENDED AND RESTATED SUBSIDIARY GUARANTY
     Joinder Agreement, dated as of January 1, 2009 (the “Joinder”), to the
Guaranty, dated as of May 18, 1999, as amended and restated as of November 17,
2000, as further amended and restated as of May 10, 2002, as further amended and
restated as of January 17, 2003, as further amended and restated as of July 30,
2004, as further amended and restated as of May 31, 2006, and as further amended
and restated as of June 28, 2007, among the Subsidiaries of REYNOLDS AMERICAN
INC. (the “Borrower”) identified therein as Guarantors and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Subsidiary Guaranty”).
     A. Reference is made to (i) the Credit Agreement, dated as of May 7, 1999,
as amended and restated as of November 17, 2000, as further amended and restated
as of May 10, 2002, as further amended and restated as of July 30, 2004, as
further amended and restated as of May 31, 2006, and as further amended and
restated as of June 28, 2007 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among the Borrower, each Lender from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citigroup Global
Markets Inc., as Syndication Agent, General Electric Capital Corporation, Lehman
Commercial Paper Inc., and Mizuho Corporate Bank Ltd., as Documentation Agents
and Morgan Stanley Senior Funding, Inc., as Co-Documentation Agent, (ii) each
Permitted Interest Rate Agreement and (iii) the Secured Credit Card Agreement
(as defined in the Subsidiary Guaranty).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Subsidiary Guaranty referred to therein.
     C. The Guarantors have entered into the Subsidiary Guaranty in order to
induce (x) the Lenders to make Loans and the Letter of Credit Issuers to issue
Letters of Credit, (y) the Hedging Creditors to enter into and/or maintain
Permitted Interest Rate Agreements and (z) the Credit Card Issuers to enter into
and/or maintain Secured Credit Card Agreements. Section 7.10(a) of the Credit
Agreement provides that an additional Material Subsidiary of the Borrower may
become a Subsidiary under the Subsidiary Guaranty by execution and delivery of a
Subsidiary Guaranty. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Joinder in accordance with the requirements of the Credit
Agreement to become a Subsidiary under the Subsidiary Guaranty in order to
induce the Lenders to make additional Loans and the Letter of Credit Issuers to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
     Section 1. The New Subsidiary by its signature below becomes a Subsidiary
and Guarantor under the Subsidiary Guaranty with the same force and effect as if
originally named therein as a Subsidiary and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Subsidiary Guaranty applicable
to it as a Subsidiary and Guarantor thereunder and

 



--------------------------------------------------------------------------------



 



Page 2
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Subsidiary Guaranty shall be deemed to
include the New Subsidiary. The Subsidiary Guaranty is hereby incorporated
herein by reference.
     Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Creditors that this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
     Section 3. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Joinder shall become effective when the Administrative Agent
shall have received a counterpart of this Joinder that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Joinder by facsimile or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Joinder.
     Section 4. Except as expressly supplemented hereby, the Subsidiary Guaranty
shall remain in full force and effect.
     Section 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 6. In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Subsidiary Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 18 of the Subsidiary Guaranty.
     Section 8. The New Subsidiary, jointly and severally with the other
Guarantors, agrees to reimburse the Administrative Agent for its reasonable and
actual out-of-pocket expenses in connection with this Joinder, including the
reasonable and actual fees and disbursements of counsel for the Administrative
Agent.
*       *       *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have
duly executed this Joinder to the Subsidiary Guaranty as of the day and year
first above written.

           
 
  RAI SERVICES COMPANY
 
       
 
  By:   /s/ McDara P. Folan, III
 
       
 
  Name: McDara P. Folan, III
Title: Secretary

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:
 
        JPMORGAN CHASE BANK, N.A.
as Administrative Agent for the Lenders
 
        By   /s/ Tony Yung           Title: Tony Yung
          Vice President

 